[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 95-1530 

                    LENORA SPAIN, ET AL.,

                   Plaintiffs, Appellants,

                              v.

                 DEMETRIOS HASEOTES, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Joseph L. Tauro, U.S. District Judge]                                                               

                                         

                            Before

                   Selya, Boudin and Stahl,
                       Circuit Judges.                                                 

                                         

Stanley R. Cohen on brief for appellants.                            
Philip J. Moss and  Moon, Moss, McGill & Bachelder, P.A. on  brief                                                                    
for appellees.

                                         

                         JUNE 9, 1997
                                         

          Per Curiam.   After carefully reviewing the  record                                

and  the  parties' briefs,  we  affirm  the  judgment of  the                                                  

district court  dismissing the complaint  of the  plaintiffs-

appellants.    In  so  doing,  we  essentially  rely  on  the

reasoning contained  in that  court's order, dated  August 9,

1995.  We add only the following comments.

               The state common law  claims of the plaintiffs

are governed by state  law.  In cases  based on diversity  of

citizenship or on pendent jurisdiction, the  federal district

court must apply the forum state's  choice-of-law rules.  See                                                                         

Klaxon  Co.  v. Stentor  Elec. Mfg.  Co.,  313 U.S.  487, 496                                                    

(1941);  Rogers v.  Grimaldi,  875 F.2d  994,  1002 (2d  Cir.                                        

1989).    Thus, we  look  to Massachusetts  conflicts  law to

determine   what   limitations   period   it   would   apply.

Massachusetts, in  turn, uses "the traditional  rule that the

local law of the forum determines whether an action is barred

by a statute of  limitations."  Hemric v. Reed &  Prince Mfg.                                                                         

Co.,  739  F.2d  1,   2-3  (1st  Cir.  1984)  (applying   the               

Massachusetts statute of  limitations to a  claim based on  a

tort which occurred in North Carolina); Cosme v. Whitin Mach.                                                                         

Works, Inc., 417 Mass.  643, 645, 632 N.E.2d 832,  834 (1994)                       

(Massachusetts   considers   statutes   of   limitations   as

procedural and,  as the forum state, applies its own law).

          The limitations  period for torts  in Massachusetts

is three years.  See M.G.L.c. 260,   2A.  Similarly, a three-                                

                             -2-

year limitations period  governs plaintiffs' claims based  on

the Massachusetts Civil Rights Act.   Id.   5B.   Because the                                                     

case at hand was commenced more than three years after all of

the plaintiffs'  tort claims accrued, these  claims are time-

barred.   We  can see  no  reason to  apply  the doctrine  of

fraudulent concealment in the circumstances of this case.

          The judgment of the  district court is affirmed and                                                                     

all pending motions are therefore denied as moot.                                                    

                             -3-